SENTENCIA
(Regla 50)
La Comisión Estatal de Elecciones ( en adelante C.E.E.) recurre ante este Foro debido a una resolución y orden dic-tada el 10 de noviembre de 1993 por el Tribunal Superior, Sala de San Juan (Hon. Ángel G. Hermida, Juez).
*613Dicha resolución y orden dispone que no se considerará una violación a la orden del Presidente de la Comisión Es-tatal de Elecciones (en adelante C.E.E.) cuando cualquier miembro de una Junta de Inscripción Permanente o. de una Comisión Local de Elecciones utilice como prenda la bandera de Puerto Rico o la bandera de Estados Unidos, o ambas banderas, siempre y cuando ninguna de éstas mida más de siete octavos (7/8) de pulgada de largo, y siempre y cuando tales banderas no estén unidas a otro símbolo.
La C.E.E. nos pleantea como única cuestión que no pro-cedía la expedición del auto de injuction preliminar en este caso.
Al amparo de la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, consideramos el recurso y resolvemos.
hH
El 6 de noviembre de 1993 el Presidente de la C.E.E., Hon. Juan R. Melecio, aprobó una resolución para regla-mentar el uso de los emblemas y símbolos que pueden os-tentar los empleados de la C.E.E. que trabajan en la Junta de Inscripción Permanente (J.I.P.) y en las comisiones locales.
Dicha resolución én su parte dispositiva dispone que “[c]omo autoridad nominadora responsable de velar por el orden y buen comportamiento y la prestación de un servi-cio eficaz al público, le ordeno a todos los miembros de la J[.I.P] y de Comisiones locales, a que efectivo inmediata-mente, eliminen de su vestimenta cualquier símbolo, ban-dera, logo, mensaje u otro aditamento superfluo e innece-sario, alusivo a partidos, fórmulas o tendencias políticas mientras se encuentran en el desempeño de sus funciones”.
Certiorari, pág. 2.
Expresó, además, que
*614[d]urante los últimos días ha llegado a mi conocimiento infor-mación en el sentido de que el uso de símbolos alusivos a par-tidos, a fórmulas plebiscitarias y banderas están siendo utiliza-dos en la vestimenta de algunos empleados de las J[.I.P.]
Esta es una conducta que está afectando las relaciones inter-personales entre dichos miembros de las J.I.P., ocasiona desaso-siego en el público presente y resulta simplemente lesiva a la imagen de la Comisión.
POR LO TANTO, como autoridad nominadora responsable de velar por el orden, el buen comportamiento y la prestación de un servicio eficaz al público, le ordeno a todos los miembros de las J[.I.P.] y de Comisiones Locales a que efectivo inmediata-mente eliminen de su vestimenta cualquier símbolo, bandera, logo, mensaje o otro aditamento superfluo e innecesario alusivo a partidos, fórmulas o tendencias políticas partidistas mientras se encuentren en el desempeño de sus funciones.!1) Resolución, pág. 1.
El Comisionado Electoral del Partido Independentista Puertorriqueño (P.I.P.), Ledo. Manuel Rodríguez Orellana, cuestionó dicha resolución en la C.E.E. y sostuvo que no acataría esta orden y que recurriría a los tribunales para cuestionar su legalidad.
El 8 de noviembre de 1993 el licenciado Rodríguez Ore-llana presentó una solicitud de revisión ante el Tribunal Superior, Sala de San Juan, para revisar la resolución de la C.E.E. Adujo que la bandera oficial de Puerto Rico le pertenece como símbolo a todos los puertorriqueños y que no es un símbolo oficial de ningún partido político ni de ninguna fórmula de status ante la consulta plebiscitaria que se celebraría el 14 de noviembre de 1993. Solicitó que se dejara sin efecto la resolución de la C.E.E., antes men-cionada, y se ordenara al Presidente de este organismo y a los Comisionados del Partido Nuevo Progresista (P.N.P.) y del Partido Popular Democrático (P.P.D.) cesar y desistir de interferir con el derecho de libre expresión de cualquier empleado de la C.E.E. que desee portar, como parte de su vestimenta, la bandera de Puerto Rico ahora o en el futuro, *615y abstenerse de tomar represalias contra cualquier em-pleado de la C.E.E. que haya ejercido o en el futuro ejerza el derecho a portar la bandera de Puerto Rico como parte de su vestimenta.
Durante la tarde del lunes 8 de noviembre de 1993 el Ledo. Carlos Gorrín, abogado de la parte recurrente, pre-sentó una moción oral solicitando del Tribunal Superior que dictara una orden paralizando el efecto de la resolu-ción de la C.E.E. Dicho foro celebró vistas evidenciarías sobre dicha moción el martes 9 y el miércoles 10 de no-viembre de 1993. Ala luz de la evidencia recibida en dichas vistas, y luego de considerar los argumentos ofrecidos por los abogados de ambas partes, al finalizar dichas vistas este Tribunal expresó en detalle en corte abierta lo que posteriormente reprodujo en la resolución y orden de la cual se recurre.
HH hH
La C.E.E. sostiene que el uso de la bandera de Puerto Rico en la vestimenta de cualquiera de sus empleados sig-nifica una identificación, bien con el P.I.P. o con la fórmula de la independencia. De la misma forma que el uso de la bandera de Estados Unidos sola implica una simpatía con la estadidad y el uso de ambas banderas con el Estado Libre Asociado de Puerto Rico. Es decir, que aquel em-pleado que ostente la bandera de Puerto Rico sola en su vestimenta, así como el que despliegue únicamente la de Estados Unidos, o el que use ambas unidas, están identifi-cándose frente al público bien con un partido o con una fórmula específica de status.
Sostiene, además, la C.E.E., que la reglamentación adoptada concuerda con lo resuelto por este Foro con rela-ción a los derechos políticos de los empleados públicos que pueden ser limitados en aras de un sistema administrativo imparcial y eficiente, Herminia González v. Srio. del Tra-*616bajo, 107 D.P.R. 667 (1978); Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992), y otras limitaciones que se le impo-nen a los ciudadanos en el proceso electoral.
p — i HH HH
El Presidente de la C.E.E., en el ejercicio de las faculta-des que le confiere la ley, y en aras de mantener la impar-cialidad de dicho organismo en el proceso plebiscitario, la imagen de la C.E.E., evitar confrontaciones y perturbacio-nes, mantener el buen orden y marcha del proceso, y de evitar problemas, adoptó la resolución de la cual se recurre. Los propósitos —al así hacerlo— son preocupacio-nes legítimas de quien tiene la seria responsabilidad de mantener el orden y la integridad del proceso plebiscitario.
De hecho, la resolución y orden del Tribunal Superior todo lo que hace es interpretar la emitida por el Presidente de la C.E.E. y mantener en vigor las restricciones de tipo partidista.
Dispone así dicha resolución y orden del Tribunal:
... que no se considerará una violación a la orden del Presidente de la Comisión Estatal de Elecciones objeto del recurso el que cualquier miembro de una Junta de Inscripción Permanente o de una Comisión Local de Elecciones utilice como una prenda sobre su persona la bandera de Puerto Rico, o la bandera de Estados Unidos, o ambas banderas, siempre y cuando ninguna de éstas mida más de siete octavos (7/8) de pulgada de largo, y siempre y cuando tales banderas no sean unidas a otros símbolos. Por las razones que ya expresamos en detalle en corte abierta, el Tribunal entiende que lo anterior logra un adecuado balance entre los intereses en conflicto, y protege el derecho de las personas afectadas a usar esas banderas sin que ello cree un riesgo real de ocasionarle daño alguno a la Comisión, al proceso plebiscitario, o al interés público en general.
Se hace claro que la presente Orden no afecta en nada la prohibición de la utilización de otros símbolos que sean de tipo partidista, o que se identifiquen con algunas de las fórmulas de status, y que la presente Orden sólo autoriza el uso de las ban-deras que por disposición de ley son símbolos oficiales de Puerto Rico y.de Estados Unidos respectivamente. Esta Orden tam-*617poco afecta la norma de conducta número 43 del Manual de Normas de Conducta de la Comisión Estatal de Elecciones, adoptado en 1984, que prohíbe el que se adhiera sobre la tar-jeta de identificación de la Comisión cualquier emblema o símbolo. Resolución y orden, págs. 1-2.
IV
La bandera de Puerto Rico, la bandera de Estados Uni-dos, o ambas banderas son por ley símbolos oficiales de Puerto Rico y de Estados Unidos y no símbolos oficiales de ningún partido político o de alguna fórmula de status político. 1 L.P.R.A. secs. 31-33.
La bandera de Puerto Rico pertenece a todos los puertorriqueños. Es símbolo de lo que somos, de nuestra cultura, idioma y personalidad puertorriqueña. Repre-senta el conjunto de nuestras costumbres, tradiciones y modo de vida. Es el símbolo que sintetiza el conjunto étnico al que pertenecemos.
La bandera de Estados Unidos representa igualmente el conjunto de valores, tradiciones, costumbres y modo de vida, y es el símbolo de la nación norteamericana. Texas v. Johnson, 491 U.S. 397 (1989).
Un examen cuidadoso de la interpretación hecha por el tribunal de instancia de la orden dictada por la C.E.E. re-fleja que ésta es cónsona con el balance adecuado entre los intereses en conflicto, sin que ello cree un riesgo real de ocasionarle daño alguno a la C.E.E. como al proceso plebis-citario, o al interés público en general.
Coincidimos con la apreciación del foro de instancia y confirmamos su resolución y orden.

Notifíquese por correo y por la vía telefónica y publíquese.

*618Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió una opinión de conformidad.
(jFdo.) Francisco R. Agrait Liado Secretario General
- O -

(1) Dicha resolución contó con la aprobación de los Comisionados Electorales del Partido Nuevo Progresista (P.N.P.) y del Partido Popular Democrático (P.P.D.).